t c memo united_states tax_court jose a lamas and maria e lamas petitioners v commissioner of internal revenue respondent docket no filed date jenny l johnson and guinevere m moore for petitioners w robert abramitis tracey b leibowitz and william lee blagg for respondent memorandum findings_of_fact and opinion buch judge petitioners jose a and maria e lamas incurred substantial losses in from two entities shoma development corp and greens at doral llc they claimed those losses as a tentative_carryback_adjustment to resulting in a tentative refund of dollar_figure respondent determined that the losses were passive and that the lamases were not entitled to the tentative_carryback_adjustment because we find that mr lamas meets the material_participation requirements we conclude that these losses are not passive findings_of_fact i lamas family businesses jose lamas sr the father of petitioner jose antonio lamas mr lamas is a successful businessman who started aljoma lumber inc in aljoma was named after the elder mr lamas’ three children alejandra lamas jose antonio lamas and maria lamas shojaee aljoma’s headquarters were in south florida and the company manufactured treated and distributed lumber to wholesalers throughout florida mr lamas served as ceo of aljoma from at least and the company flourished under his direction aljoma succeeded grew substantially and was sold in the elder mr lamas helped fund three businesses for his children continental trust mortgage corp adrimar investments corp and shoma development corp he structured each business with one child as the majority owner holding of the shares and the other two children each holding alejandra lamas and her husband carlos villenueva owned of continental and mr lamas and maria lamas shojaee each owned mr lamas owned of adrimar and alejandra lamas and maria lamas shojaee each owned maria lamas shojaee and her husband masoud shojaee collectively owned of shoma and mr lamas and alejandra lamas each owned directly or indirectly continental adrimar shoma and aljoma were all related in some way to the business of real_estate and tangentially to each other continental provided mortgages for many south florida homes some of which were built by shoma adrimar invested in a payroll service business that did work for continental and shoma and in other real_estate projects aljoma sold lumber to wholesalers who in turn sold that lumber to contractors who built homes for shoma in shoma formed greens at doral llc a condominium conversion project shoma and greens were closely intertwined greens had the same ownership structure as shoma and consolidated its financial information with alejandra lamas and maria lamas shojaee each owned jointly with their husbands and of the shares alone maria lamas shojaee directly or indirectly owned of shoma alone and she and her husband masoud shojaee owned of shoma jointly shoma’s greens operated out of shoma’s offices using shoma’s employees and the shareholders planned to liquidate greens after the conversion project was completed shoma was a subchapter_s_corporation and greens was treated as a partnership for tax purposes ii mr lamas’ work for shoma and greens mr lamas owned of shoma and greens and served on shoma’s board_of directors throughout he worked on behalf of shoma and greens to restore corporate assets to shoma and to find additional investors for shoma’s projects to fill shoma’s capital needs a work restoring shoma’s corporate assets mr shojaee while acting as president of shoma and greens had used shoma’s assets for personal gain and usurped shoma’s business opportunities for another business he controlled mr shojaee used shoma to guarantee loans for masmar a business that he and his wife owned separately from her family mr shojaee made a personal pledge to the university of miami for dollar_figure million and in exchange for this donation the university was going to name a masoud shojaee owned of greens and maria lamas shojaee alejandra lamas and mr lamas each owned directly or indirectly facility after mr shojaee instead of making this contribution from his personal funds mr shojaee caused shoma to donate dollar_figure million on his behalf finally mr shojaee took a business opportunity away from shoma when he chose to build a real_estate project on shoma land using one of his personally owned companies in early mr lamas along with his sister alejandra lamas initiated a derivative lawsuit on behalf of shoma against mr shojaee they hired attorney juan pablo cappello to pursue this derivative action mr lamas spent many hours discussing this matter with counsel and with adviser david flinn a longtime lamas family adviser mr lamas and his sister eventually settled with mr shojaee on date after extensive negotiations among other things the settlement provided that shoma guaranties for the benefit of mr shojaee would be released and that greens would make a distribution to its shareholders mr lamas sought repayment from mr shojaee of the money shoma pledged to the university of miami what was to be shojaee hall was instead named shoma hall as a result of mr lamas’ effort to preserve shoma’s assets we find that mr lamas spent approximately hours in acting on shoma’s behalf on this matter b shoma’s major projects and cashflow needs during the economic turmoil of shoma was in dire need of more capital shoma had four major ongoing projects that required additional cash infusions fontainbleau lakes bellagio park square and alkymia three of the four projects were in south florida and alkymia was in las vegas nevada shoma also needed more money to make loan payments on these four major projects and its lenders demanded proof that shoma could continue to comply with the loan covenants fontainbleau lakes was a 272-acre mixed-use commercial and residential project in miami florida as zoned in it had a value of approximately dollar_figure million with outstanding debt of dollar_figure million as mr flinn accurately described it at trial it was under water shoma’s second major project bellagio was a 73-acre residential project in hialeah florida shoma had borrowed dollar_figure on this project and the loan we find that mr lamas spent hours per week for weeks before the april settlement was reached in addition to testimony at trial these amounts of time were corroborated by phone records showing many conversations that he had with mr cappello matured on date bellagio’s loan-to-value ratio was almost to-1 because bellagio had recently been appraised at just dollar_figure park square shoma’s third major project was a 48-acre mixed-use commercial and residential project in doral florida shoma had borrowed dollar_figure for park square and this loan matured in date the property had been appraised at dollar_figure million in late shoma’s fourth major project alkymia in las vegas was a 42-acre site between las vegas boulevard and mccarran international airport shoma hoped to renew a dollar_figure million loan for alkymia at the end of considering a date appraisal that valued alkymia at dollar_figure million c work with david flinn mr lamas worked extensively with david flinn a trusted business adviser of the elder mr lamas mr flinn started working as a consultant for the elder mr lamas in and soon after the elder mr lamas became mr flinn’s sole client mr flinn served as a director on the boards of aljoma shoma continental and adrimar mr lamas and mr flinn initially worked together at aljoma when mr lamas served as ceo and mr flinn served as cfo mr lamas and mr flinn had frequent meetings during including regular friday lunches to discuss shoma business using an estimate of lunch meetings in lasting hours each we find that mr lamas spent hours at these meetings working for shoma after the settlement was reached with mr shojaee in date mr flinn had extensive additional discussions each week with mr lamas about the latest potential project investor or purchaser that mr lamas was pursuing on behalf of shoma using an estimate of two hours per week for weeks following the april settlement we find that mr lamas spent hours in in these discussions with mr flinn d work to identify potential project investors and purchasers mr lamas worked to find investors and purchasers for shoma projects in an attempt to cure shoma’s capital deficit using the contacts he had gained from his years as ceo of aljoma mr lamas spoke with carlos gadala-maria on the phone and met with him in miami and new york to discuss clients of mr gadala-maria who might be possible referrals for shoma mr gadala-maria is the president of a securities broker-dealer and his clients are mainly high net_worth individuals these activities totaled hours in the lamases corroborated much of this time through phone records showing calls from mr lamas’ cell phone to mr flinn during mr lamas spoke with jesus iglesias to identify potential investors or purchasers for shoma projects mr iglesias owns matcon trading corp a business that operates in the petroleum industry and supplies raw materials for road construction roofing and other construction-related materials matcon operates in multiple markets including the united_states central america south america and africa mr lamas had met mr iglesias at least years earlier when another iglesias business anchor matcon llc purchased lumber from aljoma mr lamas spoke with mr iglesias on many occasions looking for sources of capital for shoma projects and phone records show that these conversations lasted a total of hours in mr lamas also spoke with martin javier araujo a person well connected to mexican money sources in an effort to find new_capital for shoma projects their conversations included negotiating mr araujo’s commission on any deals that came from sources that he had referred to shoma mr lamas spoke with mr araujo on the phone and in person for approximately hours in e work promoting shoma projects to potential investors and purchasers mr lamas and mr flinn sometimes worked in tandem to attract potential investors and purchasers after mr lamas would make the initial pitch mr flinn would have the followup conversations mr lamas teamed with mr flinn on these discussions with a senior executive of lennar corp venezuelan investors alex penelas a referral source and the head of a brokerage firm using an estimate of hours per week for weeks after the april settlement we find that mr lamas spent hours in in tandem with mr flinn promoting shoma’s projects to potential investors mr lamas worked extensively negotiating with florida value partners on shoma’s fontainbleau lakes project florida value partners specialized in acquiring distressed real_estate and was a referral from mr penelas florida value partners subsequently negotiated for the purchase of fontainbleau lakes over the course of several weeks although the deal ultimately fell through we find that mr lamas spent hours hours per day for days in on this specific negotiation with florida value partners mr lamas also explored a joint penelas-shoma bid for a doral city hall construction_project mr lamas spoke with both mr penelas and mr shojaee on the phone and in person about this project we find that mr lamas’ joint bid discussions with mr penelas lasted approximately hours in mr lamas traveled to las vegas and met with potential project investors introduced by mr gadala-maria mr lamas dined with these potential investors on five occasions allowing time for travel preparation and the five meetings we find that mr lamas spent hours on this las vegas trip in jose garcia was the comptroller at aljoma when mr lamas was ceo and mr garcia continued working for aljoma after it was sold to universal forest products mr lamas approached mr garcia about the possibility of universal’s buying shoma’s fontainbleau lakes project for dollar_figure million to dollar_figure million we find that mr lamas spent five hours in pursuing this potential deal in early mr iglesias introduced mr lamas to dr d’stefano who was interested in purchasing a building that shoma owned in miami mr lamas called dr d’stefano and mr iglesias about this purchase and we find that these conference calls lasted two hours additionally mr lamas met with dr d’stefano and we find that in total he spent hours preparing for and meeting with dr d’stefano in the spring of mr iglesias introduced mr lamas to henry yurman hugo yurman and mauro yurman who were brothers in a wealthy venezuelan family in addition to speaking with the yurman brothers on the phone mr lamas met with them and some of their employees on two occasions to discuss this 23-hour estimate is based on travel time to and from las vegas of hours three dinner meetings pincite hours each one lunch meeting pincite hours and hours of time preparing for these meetings investing in shoma’s projects further mr iglesias mr lamas and mr shojaee separately met at mr lamas’ home and at another location where they discussed the payment terms of the yurman brothers’ potential investment in total we find that mr lamas spent at least nine hours in promoting shoma’s projects to the yurman brothers in the summer of mr iglesias introduced mr lamas to a venezuelan petroleum group that was interested in purchasing shoma’s las vegas property we find that mr lamas spent at least two hours discussing this potential purchase with the group finally mr lamas lobbied both mr iglesias and roberto blanco to personally invest in some of shoma’s projects in south florida we find that he spent at least two hours in in aggregate discussing these possibilities with mr iglesias and mr blanco f work at shoma headquarters in the latter half of the board_of directors of shoma named mr lamas treasurer made him an employee and gave him an office at the company headquarters we find that he spent hours working onsite at shoma’s offices during we find that mr lamas worked at least total hours for shoma and greens during iii mr lamas’ work for bella vista outside of his work for shoma mr lamas participated in other real_estate work activities in the bella vista project was a condominium conversion that was initially operated through bella vista at miami llc which was owned by recaredo gutierrez through a company called bella vista capital partners llc mr lamas initially provided mezzanine financing to the bella vista project in date mr gutierrez declared bankruptcy and mr lamas took over the bella vista project in an effort to salvage his investment mr lamas hired attorney alfredo perez to represent his interest in mr gutierrez’s bankruptcy case this estimate of hours is based on the following breakdown of hours for the weeks of october and 19--five days per week for three hours per day for the weeks of october and november and 9--four days per week for three hours per day and for the weeks of november and and december and 14--three days per week for three hours per day this estimate is based on testimony of respondent’s witness francisco silva discussed below mr lamas invested in bella vista capital through adrimar in addition mr lamas along with mr penelas and mr blanco formed bella vista holdings llc to take over the bella vista project from mr gutierrez including the time mr lamas spent talking with mr perez mr penelas and mr blanco on the phone and the time he spent negotiating the takeover we find that he worked a total of hours in on this phase of the bella vista project mr lamas assumed a management role after taking over the bella vista project he negotiated with plumbers and electricians who had worked on the project and he took over tenant management including tenant eviction he also dealt with the city of miami on the project’s existing code violations we find that he spent at least hours per week for weeks totaling hours in in management for the bella vista project after mr lamas took over the project he was responsible for the day-to-day finances and he arranged for essential project loans he initially negotiated a discount on the existing note with the primary mortgage holder then he arranged for a different bank to pay off that note he also prepared the company budgets for this project we find that he spent hours negotiating with the banks and specifically phone records show that mr lamas spoke with mr perez hours mr blanco hours and mr penela sec_1 hours we find that mr lamas spent at least hours in negotiation for the project for a total of hours hours managing the finances for this project for a total of hours of work in on the financial aspects of the bella vista project we find that mr lamas worked at least total hours for the bella vista project during iv irs audit the internal_revenue_service irs began an audit of the lamases’ and returns ultimately resulting in the irs’ determining no deficiency for and a deficiency for that was solely attributable to carrybacks from the lamases cooperated with irs requests throughout the process including requests for witnesses meetings and interviews the lamases also responded to the two information document requests respondent issued on september and date respondent alleged that the lamases failed to cooperate with the requests yet respondent stipulated that respondent never notified the lamases of this alleged failure during the audit mr shojaee made inconsistent statements to the irs about mr lamas’ work for shoma on date mr shojaee initially represented in a notarized statement to the irs that mr lamas regularly and continuously works on behalf of the company on average spending well in excess of hours per week including for the calendar_year and year-to-date in a later response to an irs request for the specific hours that mr lamas worked for mr shojaee asserted on date that shoma development is a family owned company which does not create or maintain a record of the specific work activities or the specific hours worked by any shareholder officer or director finally after a dispute arose between mr shojaee mr lamas and alejandra lamas over actions taken by mr shojaee mr shojaee submitted a third and different story to the irs in a letter in this letter dated date mr shojaee wrote that recently shoma development learned that the irs requires active_participation and hours of work to qualify and that mr lamas did not perform any significant work for shoma or greens mr shojaee also stated that jose antonio lamas had no direct nor indirect involvement with shoma in the same timeframe in which this date letter was sent to the irs mr shojaee needed mr lamas’ and alejandra lamas’ approval on a joint_venture and their waiver of a potential conflict of interest for shoma’s fontainbleau lakes project without mr lamas’ and alejandra lamas’ waiver fontainbleau lakes would go into foreclosure the lenders wanted all the shareholders to be in agreement and time was of the essence a foreclosure of fontainbleau lakes could have negatively affected other shoma projects especially when added to the fact that shoma’s alkymia project in las vegas was in foreclosure mr shojaee threatened that if mr lamas and alejandra lamas did not accede to mr shojaee’s demands he would sue them for fraud breach of fiduciary duty and tortious interference with business relationships in a letter dated date sent through counsel mr shojaee elaborated on his litigation threats vowing to sue them for breaching their fiduciary duty as directors of shoma by refusing to approve the fontainbleau lakes restructuring mr lamas and alejandra lamas believed that mr shojaee was not honoring the date settlement and ultimately refused to approve mr shojaee’s plan once it become apparent to mr shojaee that they refused to approve his plan and refused his buyout offers he wrote the third contradictory letter to the irs dated date almost a year after his original statement to the irs newly asserting that mr lamas did not materially participate in shoma mr shojaee subsequently faxed a letter to the irs on date which states in reference to our letter dated date we kindly request that this letter be treated privately the irs issued a notice_of_deficiency for for a tax_deficiency of dollar_figure this deficiency related to the irs’ recharacterizing the lamases’ net operating losses nol from shoma and greens as passive instead of nonpassive the lamases had claimed those losses as a tentative_carryback_adjustment to and received a tentative refund for that year accordingly the irs issued the notice_of_deficiency for with the deficiency relating to losses arising in and carried back in this notice the irs made the following adjustments reduced the nol allowed for denied deductions for certain expenses reported on schedule c profit or loss from business and schedule e supplemental income and loss for increased income dividends and interest for increased certain losses from sales of business property for increased itemized_deductions for and made other computational adjustments see generally sec_6411 v trial proceedings the lamases resided in florida when they timely petitioned the court a testimony from petitioners’ witnesses at trial petitioners called witnesses and submitted stipulated testimony from two more witnesses these witnesses credibly testified about mr lamas’ significant efforts working for shoma greens bella vista and another project gables during in addition to these witnesses’ testimony the lamases produced phone records that further corroborate mr lamas’ participation david flinn mr flinn served as a board member of shoma and was intimately involved with shoma’s business during he testified that mr lamas did significant work for shoma during including restoring shoma’s corporate assets networking to identify potential investors for shoma projects and pursuing these potential leads he met frequently with mr lamas to discuss shoma business and also assisted mr lamas in pursuing potential shoma project investors alex penelas mr penelas was a former miami-dade county mayor who worked with mr lamas in multiple activities and testified he found it more effective to talk with mr lamas than mr shojaee he further testified that he introduced mr lamas to florida value partners and other potential investors for shoma projects pursued a joint shoma-penelas bid for a construction_project and owned the bella vista project with mr lamas roberto blanco mr blanco is a joint owner of the bella vista project with mr lamas and mr penelas he testified that mr lamas worked to obtain new project financing and completed necessary financial functions for the project jose garcia mr garcia was the comptroller for aljoma and continued to work for aljoma after it was sold to universal he testified that mr lamas was in negotiations with universal to buy shoma’s fontainbleau lakes project carlos gadala-maria mr gadala-maria introduced mr lamas to many potential investors for shoma projects he testified that mr lamas had multiple meetings at his offices for this purpose and also traveled to las vegas to pursue potential leads maria lamas maria elena lamas is the wife of mr lamas and a petitioner in this case she testified that her husband worked constantly frequently discussed shoma business on the phone and at dinners with mr and mrs shojaee and traveled to meet with potential investors for shoma projects jesus iglesias mr iglesias owns a corporation that does business in multiple markets around the world he testified that he referred investors for shoma projects to mr lamas and that mr lamas met with dr d’stefano the yurman brothers and a venezuelan petroleum group regarding possible investments further mr iglesias testified that he discussed with mr lamas the possibility of his personally investing in shoma projects martin javier araujo mr araujo was well connected to mexican money sources who were prospective investors for shoma projects he testified that he and mr lamas spoke on the phone and in person in an effort to identify potential shoma project investors and also negotiated mr araujo’s commission for any sales of shoma projects in which he was involved armando talavera mr talavera worked for mr lamas as the project manager on the gables project the gables project was on one floor of a building in coral gables florida where floor space was converted into six separate offices mr lamas managed gables holdings llc the company formed to oversee the gables project from its inception mr talavera testified that mr lamas frequently visited the jobsite made all the important decisions for the project revised the plans because of issues with the homeowners’ association and marketed the project to potential tenants the lamases argued that gables is a significant_participation_activity but we find that their estimates for mr lamas’ site visits were too high and consequently his total participation in gables was less than hours maria perez-abreu ms perez-abreu is a certified_public_accountant and serves as shoma’s tax consultant ms perez-abreu testified that she provided payroll documents showing that mr lamas was a shoma employee and that she gave the date statement to mr shojaee to sign it stated that mr lamas regularly and continuously works on behalf of the company on average spending well in excess of hours per week including for the calendar_year and year-to- date date sec_1_469-5t temporary income_tax regs fed reg allison shipley ms shipley works as a principal at pricewaterhousecoopers she prepared tax returns for the lamases for the years in issue and assisted them during the irs audit of their returns ms shipley testified that she compiled records and responded to irs inquiries to show that mr lamas materially participated in shoma she further testified that no one from shoma ever told her there was any problem with mr shojaee’s signing a statement that mr lamas regularly and continuously works on behalf of company on average spending well in excess of hours per week including for the calendar_year and year-to-date sol elena rodriguez ms rodriguez served as shoma’s human resources manager during much of she testified that mr lamas became a shoma employee in date that she entered mr lamas into shoma’s payroll system and that mr lamas was given an office at shoma’s headquarters b testimony from respondent’s witnesses at trial respondent called four witnesses only one of whom contradicted the lamases’ witnesses thomas valido mr valido was the irs agent who conducted the audit of the lamases’ returns for the years in issue mr valido testified that the lamases produced documents in response to the information document requests that he had sent and that he met with their representatives multiple times during the audit overall we find that mr valido’s testimony did not contradict the numerous witnesses for the lamases who gave detailed examples of mr lamas’s significant efforts for shoma and greens and bella vista tania martin ms martin has worked for shoma for more than years and was cfo during the years in issue although ms martin testified that she did not recall seeing mr lamas at shoma’s offices except maybe one time she explained on cross-examination that she worked remotely from home in north carolina much of the time ms martin corroborated the lamases’ claim that shoma projects needed additional investors to provide adequate cashflow during to continue servicing its loans overall ms martin’s testimony did not contradict the testimony of petitioners’ witnesses moreover ms martin’s testimony corroborated shoma’s need for investors in its projects during francisco silva mr silva is in-house counsel for shoma and has served in this capacity since mr silva did not shed light on what mr lamas actually did or did not do at shoma but mainly testified about the frequency with which he saw mr lamas and alejandra lamas at shoma he would stop by he would walk past my office in the morning he would say good morning he’d go to his office he would sit there when i would walk by the office sometimes they were there sometimes they were not in the morning in the afternoon i don’t remember seeing them and i don’t know what if anything he was doing i just don’t know mr silva testified that there was a conference call on either march or where mr shojaee called allison shipley on the phone while mr silva and mr lamas were present and mr shojaee told everyone that his date affidavit to the irs regarding mr lamas’s participation in shoma was wrong although mr silva recounted this conversation he did not take a position of his own about how much time mr lamas worked for shoma masoud shojaee mr shojaee is the brother-in-law of mr lamas and the president of shoma and greens he asserted that mr lamas did nothing for shoma during he said that he glanced at misread and overlooked the affidavit he signed in date that showed mr lamas materially participated in shoma like mr silva mr shojaee said that there was a conference call with ms shipley on the line and mr silva and mr lamas in his office on date when he told ms shipley that his date affidavit was wrong opinion the sole issue we must decide is whether mr lamas materially participated in shoma and greens during if he did then the net losses from shoma and greens would not be subject_to the passive loss limitation of sec_469 other issues raised in the notice_of_deficiency and not addressed in the stipulations or by the lamases at trial are deemed concededdollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar see rule b i burden_of_proof the commissioner’s determinations in the notice_of_deficiency are generally presumed correct and taxpayers bear the burden of proving otherwise a14 taxpayer is required to maintain sufficient records to show whether or not such person is liable for tax the burden may shift to the commissioner under sec_7491 if the taxpayer has complied with the necessary substantiation requirements and has maintained all records and cooperated with reasonable requests by the commissioner regarding information and documents we find that the preponderance_of_the_evidence supports the lamases’ claim that mr lamas materially participated in shoma and greens for therefore we do not need to consider the lamases’ argument that the burden_of_proof should shift to respondentdollar_figure ii material_participation requirements under sec_469 sec_469 prevents taxpayers from using passive losses to offset nonpassive_income a passive_activity is any trade_or_business in which the rule a 290_us_111 sec_6001 see 394_f3d_1030 8th cir a shift in the burden of preponderance has real significance only in the rare event of an evidentiary tie aff’g tcmemo_2003_212 taxpayer does not materially participate taxpayers have a passive loss if their aggregate losses from their passive activities exceed their aggregate income from passive activities for a yeardollar_figure generally taxpayers materially participate if they are involved in the operations of the trade_or_business on a regular continuous and substantial basis the regulations provide seven tests to determine whether a taxpayer materially participated and a taxpayer only needs to satisfy one of those tests we find that mr lamas satisfies at least two of these seven tests under one of those tests taxpayers can satisfy the material_participation requirement if they participate in the trade_or_business activity for more than hours during the sec_469 sec_469 sec_469 132_tc_368 ndollar_figure montgomery v commissioner tcmemo_2013_151 at miller v commissioner tcmemo_2011_219 wl at sec_1_469-5t temporary income_tax regs fed reg date the lamases argued that they satisfy other tests for material_participation under sec_1_469-5t temporary income_tax regs supra but we need not reach these arguments because mr lamas’ direct participation during satisfies the material_participation requirements under sec_1_469-5t or alternatively under sec_1_469-5t temporary income_tax regs supra taxable_year under the other taxpayers can satisfy the material_participation requirement if t he activity is a significant_participation_activity for the taxable_year and the taxpayers’ aggregate participation in all significant participation activities during such year exceeds hours dollar_figure to establish the hours spent on an activity taxpayers are not required to keep c ontemporaneous daily time reports logs or similar documents to substantiate their participation if the extent of their participation may be established by other reasonable means generally reasonable means includes the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries taxpayers cannot merely make a ballpark guesstimate of their participationdollar_figure sec_1_469-5t temporary income_tax regs supra sec_1_469-5t temporary income_tax regs supra sec_1_469-5t temporary income_tax regs supra fed reg date sec_1_469-5t temporary income_tax regs supra tolin v commissioner tcmemo_2014_65 at citing goshorn v commissioner tcmemo_1993_578 135_tc_365 and fowler v commissioner t c memo if a taxpayer owns an interest in a trade_or_business and works in connection with that activity then this work generally qualifies as participation unless an exception applies there are two exceptions that are potentially relevant here work not customarily done by owners and participation as an investor we will address these in the context of shoma and greens and bella vista entities in which mr lamas participated iii whether shoma and greens should be treated as a single activity under the appropriate economic unit grouping rules in sec_1_469-4 income_tax regs we first review whether it is appropriate to aggregate the hours mr lamas worked for shoma and greens for and treat them as a single activity by looking to the relevant instructions in sec_1_469-4 income_tax regs this regulation sets forth five factors that are given the greatest weight in determining whether activities constitute an appropriate economic unit for the measurement of gain_or_loss for purposes of sec_469 i similarities and differences in types of trades_or_businesses ii the extent of common_control sec_1_469-5 income_tax regs sec_1_469-5t temporary income_tax regs fed reg date iii the extent of common ownership iv geographical location and v interdependencies between or among the activities for example the extent to which the activities purchase or sell goods between or among themselves involve products or services that are normally provided together have the same customers have the same employees or are accounted for with a single set of books_and_records this regulation further instructs that taxpayers can use any reasonable method of applying the relevant facts and circumstances to group activities and that not all of the five factors are necessary for a taxpayer to treat more than more activity as a single activity however when evaluating shoma and greens using these factors we find that they meet all five factors and therefore should be treated as a single activity shoma and greens are similar businesses both are engaged in commercial and residential real_estate development shoma and greens shared common_control and ownership for the years in issue mr and mrs shojaee collectively owned and alejandra lamas and sec_1_469-4 income_tax regs sec_1_469-4 income_tax regs mr lamas each owned directly or indirectly of both shoma and greens mr shojaee was president of both shoma and greens for the years in issue shoma and greens shared geographic locations greens operated out of shoma offices finally shoma and greens were interdependent greens operated out of shoma offices used shoma employees and consolidated its financial reporting with shoma’s greens was formed by shoma as a condominium conversion project the shareholders intended that greens be dissolved after the project was completed and the capital returned to its shareholders because shoma and greens meet these five factors we find that they are an appropriate economic unit and should be grouped as a single activity consequently we find that mr lamas’ participation in shoma qualifies as work for greens mr and mrs shojaee owned of shoma and mrs shojaee mr lamas and alejandra lamas directly or indirectly owned of shoma likewise mr shojaee owned of greens and mrs shojaee mr lamas and alejandra lamas directly or indirectly owned of greens iv whether mr lamas participated for more than hours in shoma and greens under sec_1_469-5t temporary income_tax regs in mr lamas worked a significant amount of time for shoma and greens and we find that he materially participated in this activity a mr lamas worked at least hours for shoma and greens the lamases presented credible testimony and phone records to show that mr lamas worked at least hours for shoma and greens during witnesses testified that mr lamas worked restoring corporate assets to shoma and seeking potential investors for shoma projects to meet shoma’s capital needs the lamases presented phone records that further corroborated witnesses’ accounts we find this evidence accurately reflects mr lamas’ work for shoma indeed the only testimony that cannot be reconciled is mr shojaee’s but mr shojaee’s inconsistent statements and personal conflicts with mr lamas call his credibility into question in early mr lamas undertook efforts to restore assets to shoma specifically assets that had been depleted by mr shojaee to the detriment of minority interest holders in shoma such as mr lamas mr shojaee and mr lamas through their counsel argued over the future of shoma and see tolin v commissioner at citing pohoski v commissioner tcmemo_1998_17 al assaf v commissioner tcmemo_2005_14 and harrison v commissioner t c memo greens and over mr shojaee’s use of shoma for his personal benefit eventually a settlement agreement over the matter was executed by mr and mrs shojaee mr lamas and alejandra lamas in date after this settlement mr lamas became a director officer and employee of shoma as well as its treasurer then in the lamases filed their income_tax return for as well as an application_for a tentative refund carrying back their losses to the irs subsequently began an audit of their and returns during the audit in his notarized letter of date mr shojaee took the position that mr lamas worked on behalf of shoma well in excess of hours in later in mr lamas and alejandra lamas were again in a dispute with mr shojaee because he was not fulfilling his obligations to them under the date settlement agreement among other things after repeated settlement offers by mr shojaee were rejected and when many of shoma’s projects were in financial peril at a time when mr lamas and alejandra lamas refused to give their consent to mr shojaee’s restructuring plans mr shojaee wrote the irs and took a sudden new and contrary position regarding mr lamas’ work on behalf of shoma stating that mr lamas had no direct or indirect involvement with shoma in dollar_figure this last statement by mr shojaee is directly contradicted by contemporaneous documents and mr shojaee himself the lamases produced shoma corporate board meeting minutes and resolutions from naming mr lamas as a director and treasurer of shoma they also produced a form_w-2 wage and tax statement and biweekly earnings statements issued by shoma to mr lamas for confirming he was an employee and moreover mr shojaee’s own testimony at trial is contradictory mr shojaee attempted to convey that mr lamas was doing nothing for shoma and that he had zero expectations for him in direct conflict with his own testimony mr shojaee also stated that mr lamas arranged a conference call to find investors for shoma projects and that he and mr lamas were talking terms about real_estate deals on phone calls in these facts alone would be enough to discount mr shojaee’s testimony but moreover no witness corroborates mr shojaee’s current view that mr lamas spent less than hours working for shoma and greens in others such as mr shojaee subsequently faxed a letter to the irs on date which states in reference to our letter dated date we kindly request that this letter be treated privately agent valido who audited the lamases’ returns did not have any direct knowledge about mr lamas’ work for shoma and greens ms martin testified about her limited interaction with mr lamas but freely admitted she was often absent from shoma’s offices because she worked remotely from home the testimony that comes closest to corroborating mr shojaee’s testimony is that of mr silva but his testimony goes only so far he testified that he saw mr lamas in the office but he offered no testimony about mr lamas’ efforts outside the office indeed he was explicit in saying i don’t know what if anything he was doing i just don’t know although the maxim falsus in uno falsus in omnibus does not always apply given mr shojaee’s evident bias and conflicting statements coupled with the lack of corroborating testimony it fits mr shojaee’s testimony accordingly we give mr shojaee’s testimony no weight and as previously noted mr shojaee is the only source of evidence that conflicts with the otherwise extensive evidence that mr lamas materially participated in shoma and greens for more than hours during although mr silva confirmed mr shojaee’s testimony about a conference call where mr shojaee told mr lamas that his affidavit was incorrect mr silva did not offer his own view on whether the affidavit was incorrect false in one thing false in all black’s law dictionary 9th ed b the participation as an investor exception does not apply the investor exception prevents taxpayers from counting time they worked in their capacity as investors unless the individual is directly involved in the day- to-day management or operations of the activity investor activity includes studying and reviewing financial statements or reports on operations of the activity preparing or compiling summaries or analyses of the finances or operations of the activity for the individual’s own use and monitoring the finances or operations of the activity in a non-managerial capacity respondent argues that the time mr lamas spent working for shoma does not qualify as participation because he was merely working in an investor capacity respondent claims that mr lamas was not involved in the day-to-day management and operations the lamases argue that mr lamas was involved in the day-to-day management and operations of shoma and that his work was similar to the taxpayer’s activities in tolin v commissioner in that case mr tolin owned a sec_1_469-5t temporary income_tax regs fed reg date emphasis added sec_1_469-5t temporary income_tax regs supra tcmemo_2014_65 successful racing stallion that he bred with other horses for a fee and he spent most of his time in this activity promoting his stallion mr tolin contacted potential clients by phone to solicit interest in his horse networked at horse industry events such as charity functions parties and dinners and traveled to meet with horse breeding farm owners and managers to interest them in breeding their mares with his stallion mr tolin also frequently called three industry veterans for advice on his horse breeding activities and for referrals to potential clients he mailed promotional followup brochures and engaged in various activities such as paying bills and recordkeeping we held that the investor exception did not apply because mr tolin’s promotional activities were a central part of his stallion breeding business and qualified as participation in the day-to-day management and operations accordingly we held that all his hours including those spent in investment activities counted as participation in the activity respondent mischaracterizes the court’s findings in tolin by stating that the court did not reach the issue of whether mr tolin’s promotional efforts such as talking with people over lunch in a social context amounted to day-to-day management and operations of mr tolin’s stallion breeding business in fact the court found that mr tolin’s promotional efforts were a direct part of the day-to- day management and operations of his business the core part of mr tolin’s work was promotion indeed mr tolin’s primary goal during the years at issue was to breed his horse to as many suitable mares as possible we found that t he bulk of petitioner’s promotional efforts involved his personal solicitation of individuals to breed their mares to his stallion further mr tolin believed he could overcome the difficulties inherent in attracting customers by heavily promoting his horse and stallion promotion was his primary focus during the years at issue we held that mr tolin was directly involved in the day-to-day management and operations of the thoroughbred activity and therefore any investor work he completed qualifies as participation for the purposes of sec_469 mr lamas worked in the day-to-day management and operations of shoma because he was working to meet shoma’s need for capital for its projects an essential part of shoma’s business during like mr tolin’s most of mr lamas’ work was promotion mr lamas’ promotion went to the core goal for shoma at the time which was to find project investors accordingly the investor tolin v commissioner at tolin v commissioner at tolin v commissioner at tolin v commissioner at exception does not apply and all of mr lamas’ work for shoma including investor activity qualifies as participation c the work not customarily done by owners exception does not apply the regulations also do not count a taxpayer’s participation in a trade_or_business if the taxpayer does work that is not customarily done by an owner and o ne of the principal purposes for the performance of such work is to avoid the disallowance of any loss or credit from such activity the regulations illustrate how this exception operates in an example involving a married couple who file separate_income tax returns the husband is a full-time attorney who also owns an interest in a professional football team he anticipates that he will have a loss from the football team for the year but in order to prevent the disallowance of this loss under sec_469 he pays his wife to be a receptionist for the football team for hours per week he then counts her hours toward his participation on his tax_return because spouses can aggregate their participation under sec_1_469-5t temporary income_tax regs fed reg date because owners do not customarily work as sec_1_469-5t temporary income_tax regs supra sec_1_469-5t example temporary income_tax regs fed reg date receptionists and because one of the husband’s primary purposes for paying his wife as a receptionist was to avoid the disallowance of his passive losses the avoidance exception applies and the husband is not treated as participating in the activity we find mr lamas participated in work customarily done by owners and he did not do this work with a purpose of avoiding the sec_469 loss limitations mr lamas worked restoring shoma assets and opportunities and finding potential investors for shoma projects in contrast to the example in the regulations these activities are customarily done by owners further mr lamas’ purpose was to protect his investment in shoma by helping shoma to survive accordingly the avoidance exception does not apply v whether alternatively mr lamas materially participated in significant participation activities for more than hours under sec_1 5t a temporary income_tax regs even if mr lamas worked fewer than hours for shoma and greens during he would still qualify as materially participating under sec_1 5t a temporary income_tax regs fed reg date by having significant participation activities that exceed hours in the aggregate for a significant_participation_activity is a trade_or_business activity that the taxpayer participates in for more than hours during the taxable_year and an activity that the taxpayer would otherwise not be treated as materially participating in under the other tests to satisfy this material_participation test taxpayers must aggregate all their significant participation activities together for the taxable_year and this total must exceed hoursdollar_figure the regulations provide an example to illustrate aggregation of significant participation activities in this example the taxpayer works fulltime as an accountant and also owns an interest in a shoe store and a restaurant both the shoe store and the restaurant qualify as separate trade_or_business activities the taxpayer works for hours for the restaurant and hours for the shoe store during the taxable_year both the shoe store and the restaurant additionally qualify as significant participation activities under sec_1_469-5t temporary estate of strangeland v commissioner tcmemo_2010_185 wl at sec_1_469-5t temporary income_tax regs fed reg date sec_1_469-5t temporary income_tax regs supra sec_1_469-5t example temporary income_tax regs fed reg date income_tax regs fed reg date and the taxpayer’s aggregate significant participation activities for the year is hours accordingly the regulations conclude that the taxpayer satisfies the material_participation test under sec_1_469-5t temporary income_tax regs supra similar to this example we find that mr lamas’ work for bella vista and shoma and greens qualifies as significant participation activities that exceeded hours in the aggregate for dollar_figure bella vista qualifies as a significant_participation_activity with which mr lamas worked at least hours during mr lamas negotiated new bank financing supervised subcontractors managed tenants and generated financial reports for the project even if some of these hours were spent in his capacity as an investor mr lamas was involved in the day-to-day management and operations of bella vista and therefore the investor exception does not apply further we find that the avoidance exception does not apply because the work he although the lamases argue that mr lamas worked for more than hours on the gables project in their estimates for mr lamas’ site visits were too high consequently his total participation in gables was less than hours accordingly we conclude that gables was not a significant_participation_activity we further find that bella vista and shoma greens qualify as two separate trade_or_business activities performed was the kind of work performed by owners and he did not engage in that work with a principal purpose of avoiding the sec_469 loss limitations because mr lamas’ participation in bella vista is greater than hours and his bella vista work would not otherwise qualify under the other tests as material_participation we find that the lamases met their burden to show that bella vista is a significant_participation_activity even if one were to quibble with our finding that mr lamas worked at least hours for shoma and greens and would deduct an odd hour here or there such that the number of hours would drop below shoma and greens would then qualify as a significant_participation_activity that could be aggregated with bella vista which we found to have at least hours under that scenario mr lamas’ significant participation activities bella vista and shoma and greens exceed hours vi no adverse inference respondent argues that we should draw an adverse inference against mr lamas because he neither appeared at trial nor testified we disagree mrs lamas explained that mr lamas’ absence at trial was due to health problems but more importantly mr lamas’ material_participation is amply supported by both documentary_evidence and testimony this independent evidence outweighs any adverse inference that might be drawn against mr lamas vii conclusion mr lamas materially participated in shoma and greens for and therefore the passive loss limitation of sec_469 does not apply to the losses the lamases incurred for that year we have considered the parties’ arguments and to the extent not addressed we find them to be irrelevant moot or without merit to reflect the foregoing and the deemed concessions of the lamases decision will be entered under rule
